ASSIGNMENT AND ASSUMPTION

AGREEMENT

 

This Assignment and Assumption Agreement (“Agreement”), dated June 1, 2015 (the
“Effective Date”), is made and entered into by and between EliteSoft Asia Sdn
Bhd., a corporation organized under the laws of Malaysia (“Assignor”), and
EliteSoft Global Inc., a Delaware corporation (“Assignee”), with reference to
the following facts:

  A. The Assignor is entering into the following agreement with Assignee:

 

  i. The “NZ Financial Limited Technology Services Agreement". The Assignor is
assigning a technology services assignment to the Assignee. This Agreement calls
for the Assignor to carry out duties such as E-commerce, membership maintenance
system management, 24/7 server monitoring and customer service support, as
described in the attached Exhibit A and Exhibit B.

 

  B. Subject to the terms and conditions contained herein, the parties hereto
desire to enter into this Agreement to assign, convey and transfer to Assignee
the Assignor’s rights, duties and obligations under the NZ Financial Limited
Technology Services Agreement.

 

  C. In connection with the foregoing, the Assignor has notified NZ Financial
Limited that it intends to assign, convey and transfer to Assignee all of
Assignor’s rights and interest in, and duties and obligations under, the NZ
Financial Limited Technology Services Agreement, and Assignee wishes to accept
such assignment and transfer and assume such rights, interests, duties and
obligations, as more fully set forth herein.

 

  D. Furthermore, the Assignee has asserted to parties that it shall hire two
computer programmers to fulfill the duties and meet the performance of this
Assignment Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.                   ASSIGNMENT: Subject to Paragraph 3 below, as of the
Effective Date and upon the consummation and closing of the Assignment
Transaction, Assignor hereby assigns, conveys and transfers to Assignee all of
Assignor’s rights, title and interest in, to and under (i) as referenced above,
and delegates to Assignee all of Assignor’s duties, obligations and liabilities
under the NZ Financial Limited Technology Services Agreement, whether or not
such duties, obligations and/or liabilities arose prior to or after the
Effective Date hereof (the “Assignment”).

2.                   ASSUMPTION: Assignee hereby accepts the assignment of all
of Assignor’s rights, title and interest in, to and under the NZ Financial
Limited Technology Services Agreement as of the Effective Date and upon the
consummation and closing of the Assignment Transaction, and Assignee hereby
assumes and agrees to perform all of Assignor’s duties, obligations and
liabilities under the NZ Financial Limited Technology Services Agreement,
whether or not such duties, obligations and/or liabilities arose prior to or
after the Effective Date (the “Assumption”). Pursuant to the foregoing, Assignee
shall be substituted for Assignor such that on and after the Effective Date
hereof and upon the consummation and closing of the Assignment Transaction, all
references to Assignor in and with respect to the NZ Financial Limited
Technology Services Agreement shall mean and be a reference to Assignee.

3.                   CONSIDERATION: The parties hereby accept that the
consideration to be paid for the Assignment will be 2,000,000 shares of the
Assignee's restricted common stock. The Assignee anticipates granting piggy-back
registration rights to the Assignor for the shares of Assignee's common stock
that are issued on any future registration statement under the Securities Act of
1933.

4.                   RATIFICATION AND CONFLICTS: Except as specifically set
forth herein, the terms and conditions of the NZ Financial Limited Technology
Services Agreement are hereby ratified and confirmed and remain in full force
and effect. In the event of any inconsistency between the NZ Financial Limited
Technology Services Agreement and this Agreement, this Agreement shall be
controlling.



1 

 

5.                   CONFIDENTIALITY: Other than as may be required by any
applicable law, the parties hereto may not disclose to any third party (other
than each such party’s affiliates, employees and auditors) any of the specific
terms and conditions of this Agreement.

6.                   GOVERNING LAW: This Agreement shall be interpreted and
governed in accordance with the law of the State of Delaware. The parties herein
waive trial by jury. In the event that litigation results or arise out of this
Agreement or the performance thereof, the parties agree that the prevailing
party is entitled to reimbursement by the non-prevailing party of reasonable
attorney’s fee, costs, expenses, in addition to any other relief to which the
prevailing party may be entitled.

7.                   AMENDMENT: Any amendment to this Agreement must be made in
a writing that is duly executed by the parties hereto.

8.                   COUNTERPARTS: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The parties hereto
confirm that any facsimile copy of a party’s executed counterpart of this
Agreement (or its signature page) will be deemed to be an executed original.

By signing in the spaces provided below, Assignor and Assignee agree to the
terms set forth herein as of the Effective Date hereof. 

 

 

ELITESOFT ASIA SDN BHD.

(“Assignor”)

 

 

 

 

By: /s/ Ee Chang Ku

Name: Ee Chang Ku

Title: President and CEO

 

 

ELITESOFT GLOBAL INC.

(“Assignee”)

 

 

 

 

By: /s/ Swee Seong "Eugene" Wong

Name: Swee Seong "Eugene" Wong

Title: President

 

 

 

 

 



2 

 

